1    ROBERT C. WEEMS CABN 148156
     WEEMS LAW OFFICES
2        769 Center Blvd., PMB 38
3        Fairfax, CA 94930
         Telephone: (415) 881-7653
4
         Facsimile: (866) 610-1430
5        Email: rcweems@weemslawoffices.com
6
     ATTORNEY FOR PLAINTIFF

7    McGREGOR W. SCOTT
8    United States Attorney
     DEBORAH LEE STACHEL
9
     Regional Chief Counsel, Region IX
10   Social Security Administration
     CAROL S. CLARK, MOBN 42670
11
     Special Assistant United States Attorney
12         Social Security Administration
13         160 Spear St., Suite 800
           San Francisco, CA 94105
14         Telephone: (415) 977-8975
15         Facsimile: (415) 744-0134
           Email: Carol S. Clark@ssa.gov
16
17   Attorneys for Defendant
18                       UNITED STATES DISTRICT COURT

19                       EASTERN DISTRICT OF CALIFORNIA
20
21   MARC HORST RAULFS,                     )       No. 2:17-cv-01805-DB
22                                          )
           Plaintiff,                       )       STIPULATION FOR THE AWARD
23
                                            )       AND PAYMENT OF ATTORNEY
24                v.                        )       FEES AND EXPENSES PURSUANT
25
                                            )       TO THE EQUAL ACCESS TO
     ANDREW SAUL,                           )       JUSTICE ACT, 28 U.S.C. § 2412(d),
26   Commissioner of Social Security,       )       AND COSTS PURSUANT TO
27                                          )       28 U.S.C. § 1920 AND ORDER
           Defendant.                       )
28
                                            )


                                                1
1          IT IS HEREBY STIPULATED by and between the parties through their
2    undersigned counsel, subject to the approval of the Court, that Plaintiff be
3    awarded attorney fees and expenses in the amount of eight thousand six hundred
4    dollars ($8,600.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C.
5    § 2412(d), and no costs under U.S.C. § 1920. This amount represents
6    compensation for all legal services rendered on behalf of Plaintiff by counsel in
7    connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
8          After the Court issues an order for EAJA fees to Plaintiff, the government
9    will consider the matter of Plaintiff’s assignment of EAJA fees to counsel.
10   Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91
11   (2010), the ability to honor the assignment will depend on whether the fees are
12   subject to any offset allowed under the United States Department of the
13   Treasury’s Offset Program. After the order for EAJA fees is entered, the
14   government will determine whether they are subject to any offset.
15         Fees shall be made payable to Plaintiff, but if the Department of the
16   Treasury determines that Plaintiff does not owe a federal debt, then the
17   government shall cause the payment of fees, expenses and costs to be made
18   directly to counsel, pursuant to the assignment executed by Plaintiff. Any
19   payments made shall be delivered to counsel.
20         This stipulation constitutes a compromise settlement of Plaintiff’s request
21   for EAJA attorney fees, and does not constitute an admission of liability on the
22   part of Defendant under the EAJA or otherwise. Payment of the agreed amount
23   shall constitute a complete release from, and bar to, any and all claims that
24   Plaintiff and/or counsel including counsel’s firm may have relating to EAJA
25   attorney fees in connection with this action.
26         This award is without prejudice to the rights of counsel and/or counsel’s
27   firm to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject
28   to the savings clause provisions of the EAJA.



                                               2
1
                                      Respectfully submitted,
2    Dated: August 21, 2011           By: /s/ Robert C. Weems*
3                                     ROBERT C. WEEMS
                                      * By email authorization on August 19, 2019
4
                                      Attorneys for Plaintiff
5
6
     Dated: August 21, 2011           McGREGOR W. SCOTT
7                                     United States Attorney
8
                                 By: /s/ Carol S. Clark
9
                                     CAROL S. CLARK
10                                   Special Assistant United States Attorney
11
12
13                                          ORDER
14         Pursuant to the parties’ stipulation, IT IS SO ORDERED. 1
15   DATED: August 22, 2019                  /s/ DEBORAH BARNES
                                             UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28   1
       In light of the parties’ stipulation, plaintiff’s June 19, 2019 motion for attorney’s
     fees (ECF No. 29) is deemed withdrawn.


                                                3
